Name: 85/199/Euratom: Council Decision of 12 March 1985 adopting a research and development programme on the management and storage of radioactive waste (1985 to 1989)
 Type: Decision
 Subject Matter: research and intellectual property;  electrical and nuclear industries;  environmental policy;  deterioration of the environment
 Date Published: 1985-03-25

 Avis juridique important|31985D019985/199/Euratom: Council Decision of 12 March 1985 adopting a research and development programme on the management and storage of radioactive waste (1985 to 1989) Official Journal L 083 , 25/03/1985 P. 0020 - 0022 Spanish special edition: Chapter 12 Volume 4 P. 0283 Portuguese special edition Chapter 12 Volume 4 P. 0283 +++++( 1 ) OJ NO C 166 , 26 . 6 . 1984 , P . 4 . ( 2 ) OJ NO C 46 , 18 . 2 . 1985 , P . 63 . ( 3 ) OJ NO C 343 , 24 . 12 . 1984 , P . 3 . ( 4 ) OJ NO C 112 , 20 . 12 . 1973 , P . 1 . ( 5 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 6 ) OJ NO C 46 , 17 . 2 . 1983 , P . 1 . ( 7 ) OJ NO C 51 , 29 . 2 . 1980 , P . 1 . ( 8 ) OJ NO C 208 , 4 . 8 . 1983 , P . 1 . ( 9 ) OJ NO L 78 , 25 . 3 . 1980 , P . 22 . ( 10 ) OJ NO L 177 , 4 . 7 . 1984 , P . 25 . COUNCIL DECISION OF 12 MARCH 1985 ADOPTING A RESEARCH AND DEVELOPMENT PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE ( 1985 TO 1989 ) ( 85/199/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL SUBMITTED BY THE COMMISSION AFTER CONSULTING THE SCIENTIFIC AND TECHNICAL COMMITTEE ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS THE USE OF NUCLEAR ENERGY INEVITABLY INVOLVES THE PRODUCTION OF RADIOACTIVE WASTE ; WHEREAS IT IS THEREFORE ESSENTIAL TO IMPLEMENT EFFECTIVE SOLUTIONS TO GUARANTEE THE SAFETY AND PROTECTION OF MAN AND THE ENVIRONMENT AGAINST THE POTENTIAL RISKS ASSOCIATED WITH THE MANAGEMENT OF SUCH WASTE ; WHEREAS THE EUROPEAN COMMUNITIES' ACTION PROGRAMME ON THE ENVIRONMENT , WHICH WAS APPROVED BY THE COUNCIL AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING IN THE COUNCIL IN THE DECLARATION OF 22 NOVEMBER 1973 ( 4 ) , THE CONTINUATION AND IMPLEMENTATION OF WHICH ARE THE SUBJECT OF THE RESOLUTIONS OF 17 MAY 1977 ( 5 ) AND 7 FEBRUARY 1983 ( 6 ) , UNDERLINES THE NEED FOR COMMUNITY ACTION ON THE HANDLING AND STORAGE OF RADIOACTIVE WASTE , AND SPECIFIES THE CONTENT OF AND PROCEDURES FOR IMPLEMENTING SUCH ACTION ; WHEREAS , BY ITS RESOLUTION OF 18 FEBRUARY 1980 ( 7 ) ON THE IMPLEMENTATION OF A COMMUNITY PLAN OF ACTION ( 1980 TO 1992 ) IN THE FIELD OF RADIOACTIVE WASTE , THE COUNCIL RESOLVED TO ENSURE THE CONTINUITY OF THE R AND D PROGRAMMES IN THIS SPHERE DURING THE PLAN ; WHEREAS THE COUNCIL RESOLUTION OF 25 JULY 1983 ON THE FRAMEWORK PROGRAMME OF RESEARCH , DEVELOPMENT AND DEMONSTRATION COMMUNITY ACTIVITIES AND ON THE FIRST FRAMEWORK PROGRAMME 1984 TO 1987 ( 8 ) , LISTS THE DEVELOPMENT OF NUCLEAR FISSION ENERGY AMONG THE SCIENTIFIC AND TECHNICAL OBJECTIVES FOR 1984 TO 1987 ; WHEREAS THE PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE ADOPTED BY DECISION 80/343/EURATOM ( 9 ) HAS ENABLED A LARGE AMOUNT OF INFORMATION TO BE OBTAINED WHICH IT IS ADVISABLE TO COMPLETE AND VALIDATE BY THE IMPLEMENTATION OF RESEARCH , DEVELOPMENT AND DEMONSTRATION ACTIONS REPRESENTING THE REAL WASTE MANAGEMENT AND STORAGE CONDITIONS WHICH CAN BE EXPECTED IN THE FUTURE ; HAVING REGARD TO THE OPINION OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND DEVELOPMENT PROGRAMME OF THE EUROPEAN ATOMIC ENERGY COMMUNITY ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE , AS DEFINED IN THE ANNEX , IS HEREBY ADOPTED FOR A FIVE-YEAR PERIOD AS FROM 1 JANUARY 1985 . ARTICLE 2 THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THE PROGRAMME AMOUNT TO 62 MILLION ECU , INCLUDING EXPENDITURE ON A STAFF OF 12 . ARTICLE 3 DURING THE SECOND YEAR , THE PROGRAMME WILL BE RE-EXAMINED . THE RESULT OF THIS RE-EXAMINATION WILL BE SUBMITTED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . THIS RE-EXAMINATION MAY LEAD TO THE SUBMISSION BY THE COMMISSION OF A PROPOSAL FOR THE REVISION OF THE PROGRAMME IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . ARTICLE 4 THE COMMISSION SHALL IMPLEMENT THE PROGRAMME AND SHALL BE ASSISTED BY THE MANAGEMENT AND COORDINATION ADVISORY COMMITTEE ( CGC ) ( NUCLEAR FISSION ENERGY - FUEL CYCLE/PROCESSING AND STORAGE OF WASTE ) , SET UP BY COUNCIL DECISION 84/338/EURATOM , ECSC , EEC ( 10 ) . DONE AT BRUSSELS , 12 MARCH 1985 . FOR THE COUNCIL THE PRESIDENT F . M . PANDOLFI ANNEX RESEARCH PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE ( 1985 TO 1989 ) THE PROGRAMME IS AIMED AT PERFECTING AND DEMONSTRATING A SYSTEM FOR MANAGING THE RADIOACTIVE WASTE PRODUCED BY THE NUCLEAR INDUSTRY ENSURING , AT THE VARIOUS STAGES , THE BEST POSSIBLE PROTECTION OF MAN AND THE ENVIRONMENT . THE PROGRAMME WILL COVER : A . WASTE MANAGEMENT STUDIES AND ASSOCIATED R AND D ACTIONS TASK 1 : SYSTEMS STUDIES TASK 2 : IMPROVEMENT OF RADIOACTIVE WASTE TREATMENT AND CONDITIONING TECHNOLOGIES TASK 3 : EVALUATION OF CONDITIONED WASTE AND QUALIFICATION OF ENGINEERED BARRIERS TASK 4 : RESEARCH IN SUPPORT OF THE DEVELOPMENT OF DISPOSAL FACILITIES ; SHALLOW BURIAL AND GEOLOGICAL DISPOSAL STUDIES TASK 5 : SAFETY OF GEOLOGICAL DISPOSAL TASK 6 : JOINT ELABORATION OF RADIOACTIVE WASTE MANAGEMENT POLICIES B . CONSTRUCTION AND/OR OPERATION OF UNDERGROUND FACILITIES OPEN TO COMMUNITY JOINT ACTIVITIES ( INITIALLY FOR THE THREE PROJECTS LISTED BELOW , BUT TAKING INTO ACCOUNT THAT ADDITIONAL PROPOSALS ARE LIKELY ) PROJECT 1 : PILOT UNDERGROUND FACILITY IN THE ASSE SALT MINE ( FEDERAL REPUBLIC OF GERMANY ) PROJECT 2 : PILOT UNDERGROUND FACILITY IN THE ARGILLACEOUS LAYER LOCATED UNDER THE MOL NUCLEAR SITE ( BELGIUM ) PROJECT 3 : EXPERIMENTAL UNDERGROUND FACILITY IN FRANCE IN A GEOLOGICAL MEDIUM OF COMPLEMENTARY NATURE THE WORK DESCRIBED ABOVE WILL BE CARRIED OUT MAINLY UNDER CONTRACT .